Scott, Judge,
delivered the opinion of the court.
1. The only question presented here for our determination is that contained in the second instruction given by the court. That question is, whether the circumstances detailed in that instruction will prevent.a bar by the statute of limitations, and bring a defendant within the last clause of the seventh section of the second article of the act prescribing the times of commencing actions, which enacts that if, after such cause of action shall have accrued, such person depart from and reside out of this state, the time of his absence shall not be deemed or taken as any part of the time limited for the commencement of such action.
We can see no reason why the statute should not run against the plaintiff under the circumstances of this case. All the ordinary process of the law authorized for the enforcement of demands was at his service. His writ, under our law, could have been served so as to warrant a general judgment, binding all the goods and chattels, lands and tenements of his debtor, and there was ample property to satisfy his demand. Under such a state of facts, there could not possibly exist any reason for preventing a bar of the statute, and we would not be warranted in inferring that the legislature designed to interpose any obstacle to its running.
The judgment is affirmed, the other judges concurring.